Case 3:17-cv-00101-RDM Document 525-4 Filed 08/18/20 Page 1 of 5




             EXHIBIT 2
        Case 3:17-cv-00101-RDM Document 525-4 Filed 08/18/20 Page 2 of 5
                                                                                                              Exhibit 2

From:            Jabbour, Nicholas (CFPB)
To:              Dryhurst, Karin; Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.; Dan Brier; Donna Walsh
Cc:              Johnson, Ebony (CFPB); Matthews, Andrea (CFPB); Arreaza, Manuel (CFPB); Lee, Nicholas (CFPB); Kim, Thomas
                 (CFPB); Dudley, David (CFPB); Wagman, Lawrence (CFPB)
Subject:         CFPB v. Navient Corp. et al (M.D. Pa.)
Date:            Tuesday, October 9, 2018 9:51:25 PM
Attachments:     Data request 10.9.pdf


Dan & Karin,

Attached please find the data requests we have drafted to narrow the scope of RFPs #34-37 to
Navient Solutions. We have drafted these requests based on the information known to us
concerning Navient Solutions’s data systems. Feel free to call me with any questions.

Thanks,
Nick

_____________________________
Nick Jabbour
Enforcement Attorney
Bureau of Consumer Financial Protection
Office: 202-435-7508
Cell: 202-760-5237
Email: nicholas.jabbour@cfpb.gov
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the
mistake and delete the email and any attachments. An inadvertent disclosure is not intended to
waive any privileges.




                                                         *1
       Case 3:17-cv-00101-RDM Document 525-4 Filed 08/18/20 Page 3 of 5




RFP #34:
A.      DATA: Navient will produce the data items listed below for the population of borrowers
with one or more federal loans enrolled in any type of prospective forbearance (except where the
only type of prospective forbearance ever used by the borrower was an administrative
forbearance), or in any type of income-driven repayment (IDR), at any point in the period from
June 17, 2009 to January 18, 2017. The data should be provided for federal loans only, and when
a borrower who meets the criteria in the preceding sentence has more than one federal loan, the
data should be provided for all federal loans held by the borrower, even if some of the loans do
not meet the criteria in the preceding sentence. Navient need not provide data that has been
archived from the CLASS-ED and CLASS-Commercial systems and that is only available in
those archives.
•   All loan terms and borrower information captured at loan origination and at the outset of
    repayment. With respect to borrower information for Direct Loans, it is acceptable to remove
    the borrower’s name, phone number, email address, social security number, and postal
    address, as long as a unique identifier for the borrower or the borrower’s loans is provided to
    match data across tables and (in lieu of the postal address) all of the borrower’s current and
    historical zip codes are provided (with all nine digits, if available).
•   Any borrower information (such as educational attendance and graduation information,
    income, family size, and whether the borrower is opted into email communications),
    including any changes to that information, captured during the course of a loan’s life, such as
    at the time of application for forbearance, deferment, or IDR.
•   A complete history of all payments, transactions, and status changes (including but not
    limited to delinquencies, defaults, acceptances into IDR, recertifications or missed
    recertifications in IDR, and granting of forbearances and deferments).
•   All information relating to transfers to or from other servicers, including but not limited to
    dates of the transfers and the loans affected by the transfers.
•   All information captured on forbearance, deferment, and IDR request/application forms,
    including but not limited to any forms submitted through studentloans.gov.
•   All information, notes, and metadata captured from borrower communications with
    Navient/Sallie Mae representatives, including but not limited to application, letters, emails,
    text messages, and phone calls from the ECS, eGain, NICE, NOBLE, and ININ/ICBM
    systems. This request does not encompass the applications, letters, emails, text messages,
    and phone calls themselves, but rather the information, notes, and metadata captured from
    them.
•   All information contained in the “151” screen within Navient’s systems of record.
•   All data contained in month-end reports and snapshots.
B.      CALLS: The Bureau, after analyzing the foregoing data, will provide to Navient a list of
no more than 5000 specific calls for production, with no more than half being for calls on the call
storage system used approximately during the 2012-2013 time period that does not allow for
bulk retrieval of calls.



                                                  1

                                                 *2
        Case 3:17-cv-00101-RDM Document 525-4 Filed 08/18/20 Page 4 of 5




RFP #35: Navient will produce the name, postal address, phone number, email address, and date
of birth for all of the approximately 19,000 individuals on the spreadsheet bearing Bates number
NAV-00003384 (along with an identifier, such as social security number, that will allow for
matching of this data to the information contained on the spreadsheet bearing Bates number
NAV-00003384).


RFP #36:
A.      DATA: Navient will produce the data items listed below for the population of borrowers
who had one or more private loans with a cosigner at any point in the period June 17, 2009 to
January 18, 2017, and for whom Navient’s records show any inbound or outbound
communication relating to cosigner release (including but not limited to inquiries, applications,
granting, or denial, whether in oral or written form). The data should be provided for private
loans only, and when a borrower who meets these criteria in the preceding sentence has more
than one private loan, the data should be provided for all private loans held by the borrower,
even if some of the loans do not meet the criteria in the preceding sentence.
•   All loan terms and borrower/cosigner information captured at loan origination and at the
    outset of repayment.
•   A complete history of all payments, transactions, and status changes (including but not
    limited to delinquencies, defaults, and granting of forbearances).
•   All information relating to transfers to or from other servicers, including but not limited to
    dates of the transfers and the loans affected by the transfers.
•   All information, notes, and metadata captured from borrower communications with
    Navient/Sallie Mae representatives, including but not limited to applications, letters, emails,
    text messages, and phone calls from the ECS, eGain, NICE, NOBLE, and ININ/ICBM
    systems. This request does not encompass the applications, letters, emails, text messages,
    and phone calls themselves, but rather the information, notes, and metadata captured from
    them.
•   All data relating to eligibility for cosigner release, including but not limited to the number of
    consecutive, on-time payments required for cosigner release pursuant to the terms of the
    promissory note and/or pursuant to Navient’s policies.
•   All information contained in the “151” screen within Navient’s systems of record.
•   All data contained in month-end reports and snapshots.
B.       CSI INFORMATION: Navient will produce all fields from CSI for the complaint
bucket of “Navient policy disagreement,” with the complaint reason of “cosigner removal
eligibility requirements,” where the complaint or escalated inquiry has a date through January
18, 2017. 1 This includes all fields relating to the “lead” (such as the complainant name and

        1
        The Bureau’s understanding is that CSI has been used to track the handling of all
complaints and escalated inquiries beginning sometime in 2012 through the present. The
Bureau’s understanding also is that the complaint bucket of “Navient policy disagreement,” with
the complaint reason of “cosigner removal eligibility requirements,” is how all complaints and
                                                   2

                                                  *3
       Case 3:17-cv-00101-RDM Document 525-4 Filed 08/18/20 Page 5 of 5




contact information), fields concerning the issue and its handling (such as “Verbatim,” “Research
Detail,” and “OCA Resolution”), classification fields (such as the “Regulation,” “Area
Responsible,” “Department,” and “Root Cause”), and any other fields within CSI.


RFP #37:
A.       CSI INFORMATION: Navient will produce all fields from CSI for the complaint
bucket of “payment issues” (regardless of the complaint reason), where the complaint or
escalated inquiry has a date through January 18, 2017. 2 This includes all fields relating to the
“lead” (such as the complainant name and contact information), fields concerning the issue and
its handling (such as “Verbatim,” “Research Detail,” and “OCA Resolution”), classification
fields (such as the “Regulation,” “Area Responsible,” “Department,” and “Root Cause”), and any
other fields within CSI.
B.     IDT INFORMATION: Navient will produce all fields from the IDT system for
borrower requests relating to reallocation or reapplication of the borrower’s loans, where the IDT
request has a date from June 17, 2009 through January 18, 2017.




escalated inquiries within CSI relating to cosigner release eligibility requirements historically
have been and are currently classified. If the Bureau’s understanding is incorrect, please let us
know immediately.
        2
          The Bureau’s understanding is that the complaint bucket of “payment issues” is how all
complaints and escalated inquiries within CSI relating to payment allocation and application
issues historically have been and are currently classified. If the Bureau’s understanding is
incorrect, please let us know immediately.
                                                3

                                               *4
